Exhibit 10.7

NOTE
 September 30, 2016
 
            FOR VALUE RECEIVED, BLUE DOLPHIN ENERGY COMPANY (the "Borrower"),
hereby promises to pay to the order of INGLESIDE CRUDE, LLC ("Payee"), the
principal sum of $679,385.69 pursuant to the terms and conditions set forth
herein.
            PAYMENT OF PRINCIPAL.  The principal amount of this Promissory Note
(the "Note") and any accrued but unpaid interest shall be due and payable on
January 1, 2018. 
            INTEREST.  This Note shall bear interest, compounded annually, at
eight percent.
PREPAYMENT.  The Borrower shall have the right at any time and from time to time
to prepay this Note in whole or in part without premium or penalty.
            REMEDIES.  No delay or omission on part of the holder of this Note
in exercising any right hereunder shall operate as a waiver of any such right or
of any other right of such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion.  The rights and remedies of the Payee shall be cumulative
and may be pursued singly, successively, or together, in the sole discretion of
the Payee.
            SUBORDINATION.  The Borrower's obligations under this Note are
subordinated to all indebtedness of Borrower to any unrelated third party lender
to the extent such indebtedness is outstanding on the date of this Note and such
subordination is required under the loan documents providing for such
indebtedness.
            EXPENSES.  In the event any payment under this Note is not paid when
due, the Borrower agrees to pay, in addition to the principal and interest
hereunder, reasonable attorneys' fees not exceeding a sum equal to 15% of the
then outstanding balance owing on the Note, plus all other reasonable expenses
incurred by Payee in exercising any of its rights and remedies upon default.
            GOVERNING LAW.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Texas.
            IN WITNESS WHEREOF, Borrower has executed this Note as of the day
and year first above written.
 
___/s/ JONATHAN P. CARROLL__ (LENDER SIGNATURE)
INGLESIDE CRUDE,
LLC                                                                                                                                 
September 30, 2016
 
__/s/ TOMMY L. BYRD__ (BORROWER SIGNATURE)
BLUE DOLPHIN ENERGY
COMPANY                                                                                                           
September 30, 2016
 
